 MACHINISTS AND AEROSPACE WORKERS, L`ODGE 727International Association of Machinists and Aero-space Workers, Lodge 727, AFL-CIO (Lock-heed-California Company, A Division of Lock-heed Corporation) and Walter C. Milosevich.Case 31-CB-3280June 30, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENEt LO, ANDTRUESDALEOn March 12, 1980, Administrative Law JudgeWilliam L. Schmidt issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, InternationalAssociation of Machinists and Aerospace Workers,Lodge 727, AFL-CIO, Burbank, California, its of-ficers, agents, and representatives, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.I We have modified the Administrative Law Judge's notice to conformwith his recommended OrderAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to accept or acknowl-edge the effectiveness of Walter C. Milose-vich's resignation from membership dated De-cember 26, 1978.WE WIll NOT in any like or related mannerrestrain or coerce employees at Lockheed-California Company or any other employer inthe exercise of the rights guaranteed to em-ployees in Section 7 of the Act, except to theextent that such rights may be affected by anagreement which is authorized by Section8(a)(3) of the Act.WE WILL remove Walter C. Milosevich'sname from our membership rolls and other-wise modify our records to reflect that he re-signed from membership on December 26,1978, and WE WILL give appropriate notice ofsuch action to our parent organization and anyother intermediate body with which we are af-filiated.WE WILL notify Walter C. Milosevich, inwriting, of the steps we have taken to giveeffect to his resignation from membershipdated December 26, 1978.INTERNATIONAL ASSOCIATION OFMACHINISTS AND AEROSPACE WORK-ERS, LODGE 727, AFL-CIODECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge:This matter was heard before me on December 10, 1979,in Los Angeles, California. The complaint was issued onAugust 22, 1979, by the Regional Director for Region 31of the National Labor Relations Board based on a chargefiled by Walter C. Milosevich (hereinafter called Milose-vich), on May 16, 1979.The essence of the complaint is that the InternationalAssociation of Machinists and Aerospace Workers,Lodge 727, AFL-CIO (hereinafter called the Respond-ent), violated Section 8(b)(1)(A) of the Act by refusingto accept and honor Milosevich's December 26, 1978,resignation as a member of the Respondent. The Re-spondent admits all of the preliminary aspects of thecomplaint, but denies that Milosevich resigned from theRespondent or that it has violated Section 8(b)(1)(A) ofthe Act as alleged in the complaint.On the entire record and my observation of Milose-vich, the sole witness in this matter, and after due con-sideration of the briefs filed by the General Counsel andthe Respondent and the oral argument of Milosevich atthe hearing, I make the following:FINDINGS OF FACTI. JURISDICTIONFor a number of years preceding the hearing in thismatter, the Respondent has had a collective-bargainingagreement with Lockheed-California, A Division of250 NLRB No. 32303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLockheed Corporation (hereinafter called Lockheed),which is applicable to certain Lockheed employeesworking in its Burbank, California, facility. Lockheed, acorporation duly organized under and existing by virtueof the laws of the State of California, has, at all timesmaterial herein, maintained an office and place of busi-ness in Burbank, California, where it is engaged in themanufacture and sale of aircraft. During the past calen-dar year, which period is representative of its operationsat all times material herein, Lockheed, in a course andconduct of its business operations, sold and shippedgoods or services valued in excess of $50,000 directly tocustomers located outside the State of California. Basedon the foregoing, I find that Lockheed is now, and hasbeen at all times material herein, an employer engaged incommerce or in an industry affecting commerce withinthe meaning of Section 2(6) and (7) of the Act. I furtherfind that it would effectuate the purposes of the Act toassert jurisdiction herein.11. LABOR ORGANIZATION INVOLVEDThe Respondent is now, and has been at all times ma-terial herein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The EvidenceThe facts here are neither complicated nor seriouslydisputed. Milosevich has been employed by Lockheedsince February 1, 1974. Following his employment, Milo-sevich became a member of the Respondent and execut-ed a checkoff authorization to permit his financial obliga-tion to the Respondent to be handled by means of a peri-odic payroll deduction by Lockheed.In the later part of 1977, and the early part of 1978,Lockheed and the Respondent engaged in collective-bar-gaining negotiations for the purpose of concluding a col-lective-bargaining agreement to succeed the agreementwhich had theretofore been in effect. Those negotiationsculminated in a new agreement being executed on March22, 1978, which, by its terms, was to be effective for theperiod from January 1, 1978, until October 1, 1980. Priorto concluding this agreement, however, it appears thatthere was a prolonged strike by the Lockheed employeeswhich began in October 1977.In the course of the aforementioned negotiations, Mi-losevich became dissatisfied with the Respondent.Among other things, Milosevich was upset because theRespondent refused to present a Lockheed proposal inNovember 1977 to the membership for ratification. How-ever, on December 28, 1977, the Respondent presented acontract proposal and strike settlement proposal to themembership as a package, which the membership refusedto ratify. As a result of this latter package proposal, Mi-losevich became more upset because he believed the Re-spondent's negotiators were on the verge of giving awaybenefits previously earned or enjoyed rather than hold-ing previously won benefits and obtaining improvementsor additions. Among other things, Milosevich interpretedone of the strike settlement proposals to mean that em-ployees who received vacation pay during the strikewould be deemed to have taken their vacation time.' Tothe extent that Milosevich had accured vacation timeunder the prior agreement, he felt that such a proposalwould result in an unlawful deprivation of a propertyright. Accordingly, by letter dated December 30, 1977,Milosevich cryptically advised the Respondent andLockheed as follows:This is my notification to you that I retain withoutprejudice any and/or all of my existing or futurerights and remedies./s/ Walter Charles MilosevichMilosevich hand delivered the Respondent's copy of theforegoing letter to M. V. Bolton, the Respondent's Sec-retary-Treasurer, at the Respondent's office on Decem-ber 31, 1977. Milosevich summarized his statement to,and understanding with, Bolton at this time in the fol-lowing testimony:[I]f the Union submitted the strike settlement therewith the vacation take-away, they were violatingmy contract, and as a violator of the contract, theyhad initiated a cancellation of the contract with me,and consequently, I withdrew from the Union be-cause of breach of contract, which is proscribed, asI understand, by contract law, and so the under-standing between Mr. Bolton and I was that if theysubmitted the strike settlement agreement, I auto-matically withdrew from the Union if it was ratified.[Emphasis supplied.]As noted above, an agreement was finally concludedbetween the Respondent and Lockheed nearly 3 monthsafter the foregoing Milosevich-Bolton conversation onDecember 31, 1977. That agreement contained the fol-lowing provisions concerning an employee's obligationto the Respondent:ARTICLE I.SECTION 9, UNION SECURITY(1) Any employee who, on the effective date of thisAgreement, is a member of the Union in goodstanding in accordance with its Constitution andBy-laws, shall pay, while such employee is withinthe bargaining unit, is on the active payroll of theCompany and is a member of the Union, member-ship dues to the Union in accordance with its Con-stitution and By-Laws, as a condition of employ-ment; and any employee who becomes a member ofthe Union after such date shall pay, while such em-ployee is within the bargaining unit, is on the activepayroll of the Company and is a member of theUnion, an original initiation fee and membershipdues to the Union in accordance with its Constitu-tion and By-Laws as a condition of employmentprovided, however, that in no event shall such initi-It is entirely possible that such a proposal would have special signifi-cance in Milosevich's own particular circumstances as he was injured atwork only a few days before the strike commenced and appears to havebeen on leave for this reason foir at least a portion of the strike period.304 MACHINISTS AND AEROSPACE WORKERS, LODGE 727ation fee and membership dues exceed the amountsspecified in the Union's Constitution and By-Lawsand, provided further, however, that the provisionsof this Section 9(1) shall not apply to any employeewhose employment is terminated, for any reasonother than layoff, during the existence of thisAgreement (and who upon rehire, with seniority,does not desire to renew or continue membership inthe Union). The terms "initiation fee" and "mem-bership dues" as used in this Section 9(1) shall notinclude fines, penalties or assessments.(2) Any employee hired or rehired without seniorityinto the bargaining unit on or after the date of ex-ecution of this Agreement shall on the 30th day fol-lowing the beginning of such employment pay,while such employee is within the bargaining unitand on the active payroll of the Company, an origi-nal initiation fee and membership dues to the Unionin accordance with its Constitution and By-Laws asa condition of employment. Any employee who iswithin the bargaining unit and on the active payrollof the Company on the date of execution of thisAgreement and who was hired or rehired withoutseniority during the period commencing July 24,1971 and ending on the date of execution of thisAgreement shall on the 30th day following the ex-ecution of this Agreement pay, while such employ-ees is within the bargaining unit and on the activepayroll of the Company, an original initiation feeand membership dues to the Union in accordancewith its Constitution and By-Laws as a condition ofemployment. The provisions of this Section 9(2)shall not apply to any employee or person who istransferred into the bargaining unit or recalled fromlayoff status or rehired with seniority to a jobwithin the bargaining unit. The terms "initiationfee" and "membership dues" as used in this Section9(2) shall not include fines, penalties or assessments.Subsequent to the execution of the present agreement,there appears to have been a continuing disagreement be-tween Milosevich and the Respondent. Thus, in Milose-vich's argument and testimony and in the formal exhibitsherein, there are a number of references to the filing ofother charges before the Board and the filing of griev-ances which Milosevich felt the Respondent unfairly re-fused to process. According to Milosevich, he finallybecame tired of paying dues because he felt the Uniondeclined to process his grievance without good cause. Asa consequence, Milosevich prepared and sent a letterdated December 26, 1978, to Lockheed and the Re-spondent. In pertinent part, the letter states in haec verba:For just and cause, including but not limited to mis-representation by the Union is securing my joining,breach of contract of membership, violation of myFederal and State statuatory rights and remedies,violation of my Constitutional Guarantees and thedisregard and violation of my notification of reten-tion without prejudice of all my rights and remediesdated 30 December 1977 and receipted by signatureof Merrill Bolton, Secretary Treasurer of District727 and the Lockheed California Company, Bur-bank, California by registered mail return signaturereturned; and to the full extent lawful without prej-udices to any of my lawful rights and remedies:I further verify and confirm my cancellation andtermination of all the conditions, pledges, obliga-tions, authorizations, acceptances and associationsimplied or directed over my signature on the Mem-bership Application International Association ofMachinists and Aerospace Workers AeronauticalDistrict Lodge 727 2600 West Victory Boulevard,Burbank, California 91505 and Dues Card U5865with the initiation date of 2-1-74, with the intent ofrestoring myself to a non-union employee status ofthe Lockheed California Company, Burbank, Cali-fornia enjoyed before the above signature.To be considered in this notification and submissionis the content and assurances involved in phoneconversations with the Industrial Relations Depart-ment of the Lockheed California Company, Bur-bank, California and the Secretary Treasurer MerrillBolton of the District Lodge 727, I.A.M. that I maywithdraw from the Union without jeopardy to myemployment status and conditions with the Lock-heed California Company, Burbank, California.The Respondent's constitution and bylaws contains noprovisions which restrains membership resignations assuch. Thus, the only provisions pertaining to resignationsis found in the constitution of the Respondent's parent atarticle L, section 3, which provides that resignation doesnot relieve a member of the obligation not to accept em-ployment at an establishment where there is an author-ized strike or lockout if the resignation occurs during theperiod of the strike or lockout or in the 14-day periodprior to the commencement thereof.2There is no issue inthis matter pertaining to Milosevich working during theperiod of a strike.It is undisputed that the Respondent received the fore-going December 26 letter and never responded thereto inany fashion. That the Respondent is not giving effect toMilosevich's December 26, 1978, letter, wherein he pur-portedly resigned his membership in the Respondent, isclear. Thus, in response to the charge in the instantmatter, the Respondent's Grand Lodge Representative,Sidney T. Cohen, forwarded to the Regional Directorfor Region 31, a letter to himself from R. S. Celebron,the Respondent's President. Celebron's letter states inpertinent part, as follows:In response to your letter of May 22, 1979 re-questing information on the most recent charges byBrother Milosevich, the following is submitted:In the "Basis of Charges" block of the NLRBform Milosevich states that the Union has failed toaccept and honor his resignation as a Union2 This constitutional provision has been the subject of other litigationbefore this Agency Machinists Loal 1327. International 4ssociation ofMachinists and .4erorpace Worikers, .4'L (C10, Distritr Lodge 115 (DalmoIVictorl 231 NLRB 719 (1977), enforcement denied and remanded W618F.2d 1219 (9th Cir 1979)305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember. I am attaching a copy of his letter ad-dressed to the President and Secretary-Treasurer ofDistrict Lodge 727, dated December 26, 1978 andDirector of Industrial Relations, Lockheed-Califor-nia Company, wherein he requests cancellation ofmembership, etc. I am also attaching a copy of amemo from Brother Merrill Bolton to me, explain-ing that he had a meeting with Milosevich and dis-cussed this matter.It is the District's opinion, notwithstanding thechange in the language that transpired during thelast round of negotiations in Article I, Section 9(Union Security) of the agreement with Lockheed-California Company, that we do not accept cancel-lations of membership unless arrangements are madethat places such requests in an orderly processwhereby cancelling members would be bona-fidedues-paying non-members and to date nothing hasbeen devised to make such a transition possible. Wetherefore must insist that the language still providesthat members shall remain members while they paydues and the contract calls for payment of dues as acondition of employment.For this reason, we feel that there is nothingmore we can do with this part of Brother Milose-vich's charge.The Respondent has taken no internal disciplinaryaction against Milosevich for his attempted resignationnor has it sought to affect his employment with Lock-heed for that reason. Similarly, there is no evidence thatMilosevich attempted to revoke his dues-checkoff agree-ment with Lockheed or otherwise cease meeting his fi-nancial obligation to the Respondent.B. Contentions and ConclusionsThe position of the General Counsel is that Milose-vich's December 26, 1978, letter constitutes an unambi-guous tender of his resignation from membership in theRespondent, and the Respondent's failure to give effectto that resignation from that time forward in the absenceof any applicable restriction on membership resignationsin the Respondent's constitution and bylaws amounts torestraint and coercion within the meaning of Section8(bXI)(A). Milosevich, however, contends that he re-signed in December 1977, before the current agreementswas executed or effective, and urges that I so find. It isMilosevich's apparent belief that such a finding wouldrelieve him of any possible financial obligation to the Re-spondent. Contrary to the General Counsel and the Re-spondent, Milosevich does not believe that the limitationperiod in Section 10(b) precludes such a conclusion be-cause the Respondent's failure to give effect to his al-leged December 1977 resignation constitutes the type ofcontinuing violation which is cognizable under certainBoard Decisions. The Respondent contends that even theDecember 1978 letter is too ambiguous to convey a clearintent by Milosevich to resign and, even if it did, the Re-spondent has not unlawfully restrained Milosevich be-cause it has not sought to affect his employment withLockheed or to discipline him under internal union pro-cedures. Moreover, Celebron's letter, quoted above, ap-pears to suggest that the continuation of formal member-ship in the Respondent is required as a condition of em-ployment under the collective-bargaining agreement.The General Counsel asserts that Milosevich's Decem-ber 1977 letter is too ambiguous to constitute a resigna-tion of membership. However, it is my belief-contraryto Milosevich's assertions at the hearing-that the De-cember 1977 letter does not relate to the subject of resig-nation at all. Rather, given the explanation by Milose-vich concerning the circumstances which gave rise tothe preparation of that letter in the first place, I find thatthat letter was really intended to place the Respondentand Lockheed on notice that he objected to their effortsto divest him of rights which he believed he had accruedunder the prior collective-bargaining agreement, namely,his vacation time, by means of the proposed strike settle-ment agreement submitted to the Respondent's member-ship on December 28, 1977. However, Milosevich's con-versation with Bolton on the occasion of delivering theDecember 1977 letter to Bolton does not have overtonesrelated to the subject of resignation which require care-ful scrutiny.In Sales, Service, and Allied Workers' Union, Local No.80, affiliated with Distillery, Rectifying, Wine & AlliedWorkers International Union of America, AFL-CIO-CLC(Capital-Husting Company, Inc.), 235 NLRB 1264 (1978),the Board observed that an employee may communicatehis resignation from membership in any feasible way andno particular form or method is required so long as heclearly indicates that he no longer wishes to remain amember. In support of this proposition the Board citedwith approval Administrative Law Judge Frey's Deci-sion in Local 340, International Brotherhood of OperativePotters, AFL-CIO and International Brotherhood of Opera-tive Potters, AFL-CIO (Macomb Pottery Company), 175NLRB 756, 760, fn. 14 (1969). Of particular note in thePotter's case is the fact that the withdrawal from mem-bership there was initially communicated orally to anemployee organizer. Hence, it is essential to focus the in-quiry here on the December 1977 Milosevich-Boltonconversation rather than on the December 1977 letter,which relates to an entirely different subject matter.The testimony of Milosevich reveals that he initiallybecame agitated over the Respondent's conduct of the1977 collective-bargaining negotiations as a result of theRespondent's failure to submit a contract proposal to themembership in November. With the submission of thecollective-bargaining proposal and strike settlement tothe membership on December 28, 1977, Milosevichbecame even more disturbed when he found a proposalincluded therein which he believed, rightly or wrongly,stripped him of benefits accrued under the prior agree-ment. Given this background, I find that Milosevich wasgiving consideration to getting out of the Union in De-cember 1977, but only if the events which concernedhim did not take a turn for the better. As there is no evi-dence that he undertook further measures to resign hismembership until his letter of December 26, 1978, 1 findthat Milosevich's December 1977 conversation withBolton amounted only to a threat to resign and, hence,306 MACHINISTS AND AEROSIACE )WORKERS. LODGE 727was not sufficient to clearly indicate to the Respondentthat he no longer wished to remain a member.However, I find in agreement with the General Coun-sel that Milosevich's December 26, 1978, letter doesconvey a clear intent to no longer remain a member ofthe Respondent. Moreover, Celebron's letter evidencesthat the Respondent, too, understood Milosevich's letterto mean that he desired to cancel his membership.As to the Respondent's other contentions, and Milose-vich's contentions concerning his dues obligation, I amsatisfied that they are, in all respects, without merit.Thus, the language of article I, section 9, of the collec-tive-bargaining agreement appears to be specifically tai-lored to require only the legally permissible financialcore membership as a condition of employment.N.L.R.B. v. General Motors Corporation, 373 U.S. 734(1963). Therefore, regardless of when he resigned formalmembership in the Respondent, Milosevich would havehad a dues obligation at least for the period after 30 daysfollowing the execution of the collective-bargainingagreement. Since that 30-day period expired long beforethe effective December 1978 resignation, Milosevich hasbeen obliged to tender the payments required by articleI, section 9(2), of the collective-bargaining agreement atall times since his resignation and apparently would havehad an obligation even if he had effectively resigned ayear earlier. There is no evidence to suggest that Milose-vich has not met his financial obligation.Although it may be true that the Respondent has notsought to affect Milosevich's employment status underthe union-security provisions of the collective-bargainingagreement, it does not follow that its refusal to honor hisresignation has no effect upon his present employmentwith Lockheed or potential employment with other em-ployees. Thus, the Respondent's insistence upon Milose-vich's formal membership (as evidence by Celebron'sletter) imposes, inter alia, the obligation that Milosevichnot accept employment at any place where the Respond-ent is involved in a strike or a lockout pursuant to articleL, section 3, of the constitution of the Respondent'sparent. The effect of this provison coupled with the re-fusal to honor his effective resignation imposes an imme-diate impediment upon Milosevich's freedom to acceptemployment wherever the Respondent is presently in-volved in a strike or lockout. Given these circumstances,I find the Respondent is presently restraining Milosevichwithin the meaning of Section 8(b)(1)(A) of the Act byrefusing to give effect to his December 26, 1978, resigna-tion where, as here, there is no restriction upon resigna-tion under the Respondent's constitution and bylaws.N.L.R.B. v. Granite State Joint Board, Textile WorkersUnion of America, Local 1029, AFL-CIO [InternationalPaper Box Machine Co.], 409 U.S. 213 (1972); Sales, Serv-ice and Allied Workers Union, Local No. 80 (Capital-Hus-tings Co.), supra; Local 1384, United Automobile, Aero-space, Agricultural Implement Workers, UA W (Ex-Cell-OCorporation), 227 NLRB 1045 (1977). And see UnitedConstruction Workers, Local 10. Christian Labor Associ-ation (Erhardt Construction Co., et al), 187 NLRB 762(1971).IV. I'HE FFF CT' OF: THI IU N AIR I ABOR PRACIICI-SUPON CONIMMRCIThe activities of the Respondent set forth in section IIand III, above, occurring in connection with the oper-ation of Lockheed described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THI- RLMEI)YHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and take certain af-firmative action, hereinafter specified, which is designedto effectuate the purposes and policies of the Act. Withrespect thereto, I shall recommend that the Respondentbe ordered to remove Milosevich's name from its mem-bership rolls and to otherwise modify its records to re-flect that Milosevich resigned from membership on orabout December 26, 1978. I shall further order that theRespondent give appropriate notice of such action to itsparent organization and any other intermediate bodywith which the Respondent is affiliated in the samemanner as it normally notifies such bodies. Finally, Ishall recommend that the Respondent notify Milosevich,in writing, with a copy of such notice furnished to theRegional Director for Region 31, that it has taken theforegoing action and will thereafter consider him to haveresigned his membership in the Respondent effective onthe day it received the aforementioned December 26,1978, letter of Milosevich.Upon the foregoing findings of fact, and upon theentire record herein, I make the following:CONCL USIONS OF LAW1. Lockheed is an employer engaged in commercewithin the meaning of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. At all times material herein the Respondent hasbeen the exclusive representative of certain of Lock-heed's employees, including Walter C. Milosevich, in anappropriate unit for the purposes of collective bargain-ing, and by virtue of Section 9(a) of the Acthas been,and is now, the exclusive representative of all said em-ployees in said unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employ-ment.4. At no time has the Respondent maintained any pro-vision in its constitution and bylaws which limits theright of a member of the Respondent to resign frommembership in the Respondent.5. By failing and refusing to give effect to Walter C.Milosevich's December 26, 1978, letter of resignation,the Respondent has engaged in and is continuing toengage in, an unfair labor practice within the meaning ofSection 8(b)(l)(A) of the Act.307 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. The unfair labor practice specified in paragraph 5,above, affects commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and on the entire record herein, and pursuant toSection 10(c) of the Act, I make the following recom-mended:ORDER3The Respondent, International Association of Machin-ists and Aerospace Workers, Lodge 727, AFL-CIO,Burbank, California, its officers, agents, and representa-tives, shall:1. Cease and desist from:(a) Refusing to give effect to Walter C. Milosevich'sletter of resignation from membership dated December26, 1978.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) In any like or related manner restrain or coerceemployees because they choose to exercise the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Carry out the obligations in section V, above, enti-tled "The Remedy."(b) Post at its Burbank, California, place of businesscopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the RegionalDirector for Region 31, after being duly signed by theRespondent's authorized representative, shall be postedby the Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to members are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Is In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."308